IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2276 Disciplinary Docket No. 3
                                            :
JENNIFER AMI HOFFMAN                        :   Board File No. C3-16-362
                                            :
                                            :   (United States Bankruptcy Court for the
                                            :   Middle District of Pennsylvania, Misc. No.
                                            :   1:16-mp-00001)
                                            :
                                            :   Attorney Registration No. 90769
                                            :
                                            :   (Dauphin County)


                                         ORDER


PER CURIAM


       AND NOW, this 28th day of July, 2016, having failed to reply to this Court’s

directive of June 10, 2016, to provide reasons against the imposition of a reciprocal

suspension, Jennifer Ami Hoffman is suspended from the practice of law in this

Commonwealth for a period of six months.          She is directed to comply with all the

provisions of Pa.R.D.E. 217.



       Justice Mundy did not participate in the consideration or decision of this matter.